                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JARED MILLER, by and through               :   CIVIL ACTION NO. 1:16-CV-101
his guardians, Janice Miller and           :
Glenn Miller, et al.,                      :   (Chief Judge Conner)
                                           :
                    Plaintiffs             :
                                           :
              v.                           :
                                           :
DEPARTMENT OF HUMAN                        :
SERVICES OF THE                            :
COMMONWEALTH OF                            :
PENNSYLVANIA, et al.,                      :

                                       ORDER

        AND NOW, this 7th day of November, 2018, upon consideration of the

proposed order (Doc. 66) and certificate of concurrence (Doc. 67) filed on today’s

date, wherein the parties together request that, in accordance with the settlement

agreement entered by and between the parties, the court dismiss the claims raised

by plaintiffs in the above-captioned action but retain jurisdiction to interpret and

enforce the agreement or to entertain any motion for specific performance, and the

court construing the parties’ filings as a motion for dismissal pursuant to Federal

Rule of Civil Procedure 41(a)(2), see FED. R. CIV. P. 41(a)(2), it is hereby ORDERED

that:

        1.    The proposed order (Doc. 66) and certificate of concurrence (Doc. 67)
              are CONSTRUED as a motion for dismissal pursuant to Federal Rule
              of Civil Procedure 41(a)(2). The motion is GRANTED as so construed.

        2.    Plaintiffs’ claims are DISMISSED, but the court will retain jurisdiction
              to interpret and enforce the parties’ settlement agreement through
              July 31, 2020, or the date of the final resolution of any motion for
              specific performance filed by July 31, 2020, whichever is later.
3.   Defendants’ motion (Doc. 11) to dismiss pursuant to Federal Rule of
     Civil Procedure 12(b) is DISMISSED as moot.

4.   The Clerk of Court shall close this case for statistical purposes.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
